Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.141 Filed 03/22/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CHARLES R. HUNTER
                                                    Case No. 19-13814
               Plaintiff,

                   v.                               SENIOR U. S. DISTRICT JUDGE
                                                    ARTHUR J. TARNOW
STERLING MORTGAGE AND
INVESTMENT COMPANY ET AL.

             Defendants.

                                        /


            ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS [9]

       On December 31, 2019, Plaintiff Charles Hunter filed this independent

 action in equity pursuant to Federal Rule of Civil Procedure 60(d). He seeks relief

 from a stipulated dismissal of a prior federal tax lien action in this Court, in which

 he was a named defendant. Defendants here, the United States of America Internal

 Revenue Service (“IRS” or “Government”) and Sterling Mortgage and Investment

 Co. (“Sterling”), filed a Joint Motion to Dismiss [9] on June 5, 2020. Plaintiff filed

 a Response [10] on July 13, 2020. Defendants filed a Reply [11] on July 24, 2020.

 On January 28, 2021, the Court held a hearing on the Motion [9]. For the reasons

 explained below, Defendants’ Motion to Dismiss [9] is GRANTED.



                                     Page 1 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.142 Filed 03/22/21 Page 2 of 14




                               FACTUAL BACKGROUND

       On September 30, 1999, Plaintiff received a warranty deed for a residential

 property located at 1152 Lakeside Drive in Birmingham, Michigan (“Lakeside

 Property”). (Compl. ¶ 14). On October 21, 2004, Plaintiff executed a mortgage

 with Wells Fargo on the Lakeside Property. (Id. ¶ 15). From 2006 to 2011, Plaintiff

 failed to pay his federal taxes. (Id. ¶ 8-13). In 2013 and 2015, the IRS recorded

 multiple liens on the Lakeside Property for Plaintiff’s unpaid federal taxes. (Id.).

       Plaintiff also defaulted on his mortgage. (Id. ¶ 16). On April 11, 2017, Wells

 Fargo executed a non-judicial foreclosure sale on the Lakeside Property. (Id.).

 Wells Fargo attempted to notify the IRS via certified mail of the sale on March 16,

 2017 but inadvertently sent the notification to the wrong address. (Id. ¶ 21-23).

       At the foreclosure sale, Defendant Sterling purchased the Lakeside Property

 for $420,235.82. (Id. ¶ 17). However, because the IRS did not receive proper

 notice of the sale, the federal liens arising from Plaintiff’s tax liabilities remained

 on the Lakeside Property after the sale to Defendant Sterling. (Id. ¶ 18).

       On July 12, 2017, the Government brought an action in this Court against

 Sterling and Mr. Hunter to enforce its tax liens on the Lakeside Property. United

 States v. Sterling Mortgage & Investment Co., et al., No. 2:17-cv-12281 (E.D.

 Mich. 2017) (“Sterling case”). At the time the Government filed the Sterling case,



                                     Page 2 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.143 Filed 03/22/21 Page 3 of 14




 Mr. Hunter’s statutory right to redeem the Lakeside Property had not yet expired.

        On September 15, 2017, the Government and Sterling settled the Sterling

 case and all parties stipulated to voluntary dismissal. (Compl. ¶ 32); Stipulation of

 Dismissal, United States v. Sterling Mortgage & Investment Co., et al., No. 2:17-

 cv-12281 (E.D. Mich. 2017), ECF No. 15. According to the settlement agreement,

 Sterling agreed to sell the Lakeside Property and equally divide the net profits with

 the Government. (Compl. ¶ 33). Mr. Hunter, represented by counsel, neither

 participated in the settlement negotiations nor inquired as to the contents of the

 ultimate agreement. (Id. at ¶ 42).

        Although the Property was worth approximately $737,000, Plaintiff

 estimates that the Government only received $158,382.09 from the sale and

 applied it to his outstanding tax debt. (Id. at ¶ 35). Plaintiff uses the following

 formula to determine this estimate: “$737,000 [the value of the Lakeside Property]

 minus $420,235.82 [the amount Sterling paid at the sheriff’s sale] is $316,764.18.

 Dividing this sum equally between the Government and Sterling results in a net

 value to the Government of $158,382.09 [excluding the costs of sale].” (Id.) (bold

 in original).

        On October 11, 2017, Plaintiff’s redemption period on the Lakeside

 Property expired. On October 16, 2017, Sterling filed an eviction against Plaintiff



                                      Page 3 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.144 Filed 03/22/21 Page 4 of 14




 in order to fulfill its agreement with the Government. (Id. at ¶ 36). On October 26,

 2017, Plaintiff filed another action in this Court pursuant to federal property lien

 statute 28 U.S.C. § 2410(a)(1). Hunter v. United States of America, et al, No. 17-

 cv-13494 (E.D. Mich. 2017). There, Plaintiff asked the Court to enter a declaratory

 judgment requiring the Government to enforce its federal tax liens on the Lakeside

 Property over any interest of Defendant Sterling. Plaintiff claimed that the

 existence and terms of Defendants’ settlement agreement was first disclosed to

 him in through motion papers in the case and confirmed during a hearing. (Compl.

 ¶ 38, 40). After the hearing, this Court granted Defendants’ motion to dismiss the

 suit, because it lacked subject matter jurisdiction. Hunter v. United States, No. 17-

 13494, 2018 WL 2009559 (E.D. Mich. Apr. 30, 2018). It found that, because

 Plaintiff had no present legal interest in the Lakeside Property, he lacked standing

 to bring an action under § 2410(a)(1) and failed to establish a waiver of the

 Government’s sovereign immunity. Id. at *1. Hunter appealed the dismissal. The

 Sixth Circuit affirmed it on April 30, 2019. Hunter v. United States, 769 F. App'x

 329, 330 (6th Cir.), cert. denied, 140 S. Ct. 492, 205 L. Ed. 2d 319 (2019).

       On December 31, 2019, Plaintiff filed this action against Defendants

 alleging an independent action in equity, under FRCP 60(d)(1), and fraud on the

 court, under FRCP 60(d)(3) in reference to the Government’s original action, the



                                    Page 4 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.145 Filed 03/22/21 Page 5 of 14




 Sterling case. Plaintiff claims that he would not have agreed to the stipulated

 dismissal of the Government’s case if he had known that the Government agreed

 to subordinate its tax liens to Sterling’s sheriff’s deed. (Id. ¶ 49). He claims that

 but for Defendants “secret side agreement,” he would have been able to either

 redeem his property or file a counterclaim under § 2410(a), which allows the

 United States to be named in a suit over property it has a lien on. (Id. ¶ 51). Plaintiff

 also claims the Government “intentionally misled” him to believe that upon the

 dismissal of the original action, “the parties’ interests would revert to the status

 quo ante, i.e., that the federal tax liens would again take precedence over Sterling’s

 later-recorded sheriff’s deed.” (Id. ¶ 62). He asks the Court to vacate the stipulated

 order of dismissal of the Sterling case, enforce the federal tax lien, and equitably

 toll his redemption period.

                                   LEGAL STANDARD

       Defendants jointly move to dismiss for Plaintiff’s failure to state his claims

pursuant to Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, [plaintiff] must

allege ‘enough facts to state a claim to relief that is plausible on its face.’” Traverse

Bay Area Intermediate Sch. Dist. v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th

Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). On a

Rule 12(b)(6) motion to dismiss, the Court must “assume the veracity of [the



                                      Page 5 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.146 Filed 03/22/21 Page 6 of 14




plaintiff’s] well-pleaded factual allegations and determine whether the plaintiff is

entitled to legal relief as a matter of law.” McCormick v. Miami Univ., 693 F.3d 654,

658 (6th Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

                                        ANALYSIS

   I.       Claim I: Independent Action in Equity


        Plaintiff brings this suit as an “independent action in equity” pursuant to the

relief from judgment Fed. R Civ. P. 60(d). It states that the rule “does not limit a

court's power to: (1) entertain an independent action to relieve a party from a

judgment, order, or proceeding.” This is known as part of Rule 60’s “savings

clause.” Mitchell v. Rees, 651 F.3d 593, 595 (6th Cir. 2011). It contains five

elements:


        (1) a judgment which ought not, in equity and good conscience, to be
        enforced; (2) a good defense to the alleged cause of action on which the
        judgment is founded; (3) fraud, accident, or mistake which prevented the
        defendant in the judgment from obtaining the benefit of his defense; (4)
        the absence of fault or negligence on the part of the defendant; and (5) the
        absence of any adequate remedy at law.

Id. (quoting Barrett v. Sec'y of Health & Human Servs., 840 F.2d 1259, 1263 (6th

Cir. 1987)). In addition, an independent action is “available only to prevent a grave

miscarriage of justice,” which is a “stringent” and “demanding” standard. United

States v. Beggerly, 524 U.S. 38, 47 (1998); Mitchell, 651 F.3d at 595 (citing Gottlieb


                                       Page 6 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.147 Filed 03/22/21 Page 7 of 14




v. S.E.C., 310 Fed. Appx. 424, 425 (2d Cir. 2009); Wise v. Kastner, 340 Fed. Appx.

957, 959 (5th Cir. 2009)). “Resort to an independent action may be had only rarely,

and then only under unusual and exceptional circumstances.” 11 CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, INDEPENDENT ACTION FOR RELIEF, FEDERAL

PRACTICE & PROCEDURE § 2868 (3d ed.). Defendants argue that Plaintiff fails to

show that elements one, two, and three should be weighed in his favor.


      First, Defendants argue that relief under rule 60(d)(1) is not available to

Plaintiff, because he was not subjected to a judgment, but rather stipulated to

dismissal. Plaintiff correctly counters that courts have applied the independent action

rule to stipulated dismissals and settlements. For example, in Marcelli v. Walker, the

Sixth Circuit considered whether to reopen a district court case but ultimately

decided that the plaintiff had not “presented good cause for the stipulated dismissal

to be overturned.” 313 F. App'x 839, 842 (6th Cir. 2009).


      Similarly, in Giasson Aerospace Sci., Inc. v. RCO Eng'g Inc., the Sixth

Circuit, while considering whether to overturn a settlement, noted that judgments

would be enforced unless doing so would be “manifestly unconscionable,” 872 F.3d

336, 339 (6th Cir. 2017) (citing Mitchell, 651 F.3d at 599). It continued and stated

that “[t]his is especially true for settlement agreements . . . [otherwise] the key virtue

of settling cases—letting the parties move on after they each get some of what they

                                      Page 7 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.148 Filed 03/22/21 Page 8 of 14




want—would be lost.” Id. (quoting Cummings, 865 F.3d at 845). Ultimately, the

court did not decline to overturn the settlement because the rule did not give this

power but because it found plaintiff’s “allegations of misrepresentation during

settlement negotiations [were] of insufficient magnitude to meet the demanding

“grave miscarriage of justice” standard. Id. at 341. This Court therefore has the

power to vacate the stipulated dismissal in the original action. However, Plaintiff

has failed to show that using this power is warranted here.


      The second element of FRCP 60(d)(1) requires Plaintiff to present “a good

defense to the alleged cause of action on which the judgment is founded.” Plaintiff

presents two defenses, however, both fall short. Plaintiff claims first that but for the

stipulated dismissal, he could have filed a counterclaim against the Government

under 28 U.S.C. § 2410(a). However, the stipulated dismissal did not prevent him

from doing so. First, because the dismissal was “without prejudice.” Order Granting

Stipulation of Dismissal, United States v. Sterling Mortgage & Investment Co., et

al., No. 2:17-cv-12281 (E.D. Mich. 2017), ECF No. 16. And second, because

Plaintiff, after dismissal and eviction proceedings against him began, filed a claim

against the Government in this Court under that very same statute. In that case,

Plaintiff sought quiet title to the Lakeside Property. However, this Court dismissed

the suit, because Plaintiff lacked a legally cognizable interest in the property.


                                     Page 8 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.149 Filed 03/22/21 Page 9 of 14




Therefore, vacating the stipulated dismissal to allow Plaintiff to once again bring a

quiet title claim would be futile unless his redemption period was equitably tolled,

which Plaintiff has not persuaded this Court to do.

      Plaintiff also claims that the stipulated dismissal and Defendants’ settlement

agreement prevented him from redeeming his property. Although the original action

was settled on September 18, 2017, Plaintiff had until October 11, 2017 to redeem

his property and did not do so. If he had, Sterling and the Government could not and

would not have executed their agreement to sell the property. In fact, in accordance

with the agreement, Sterling waited until October 16, 2017 to file an eviction notice

against Plaintiff in case he timely exercised his right to redemption. Even now,

Plaintiff does not assert that he intends to redeem the property if the Court equitably

tolled his redemption period. Similar to the plaintiff in Marcelli v. Walker, Plaintiff

“had more than an adequate opportunity to be heard on his claims.” 313 F. App'x at

842 (denying Rule 60(d) relief when plaintiff failed to meet the standards for an

independent action). Therefore, he has failed to present good defenses to the original

cause of action.

      The third element of FRCP 60(d)(1) requires that a “fraud, accident, or

mistake which prevented the defendant in the judgment from obtaining the benefit

of his defense.” Plaintiff alleges fraud. Fraud must be “plausibl[y] alleg[ed].” Turner


                                    Page 9 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.150 Filed 03/22/21 Page 10 of 14




v. Pleasant, 663 F.3d 770, 777 (5th Cir. 2011), as revised (Dec. 16, 2011). Simple

fraud is insufficient. Id. For example, in Turner, the court reversed a case’s dismissal

when it found that counsel “made deceptive statements that distorted the factual

record.” Id. at 776.

      No such direct and serious allegations of fraud are alleged here. Instead,

Plaintiff bases his fraud claim on erroneous assumptions. First, he assumed that the

default rule for Rule 41(a)(1) dismissals stated that “the parties’ interests revert to

their pre-litigation status, i.e., the federal tax liens would again take precedence over

Sterling’s later-recorded sheriff’s deed.” (Compl. ¶ 62). Even if such a default rule

existed, this false assumption misunderstands the gravamen of the Government and

Sterling’s dispute: did the Government’s lien remain on the property when notice of

the foreclosure sale was sent to, but not received by, the Government? The ambiguity

of the case law surrounding this question is what drove Defendants to settlement.

Meaning that, but for the settlement agreement, the status quo ante was an

unresolved dispute about who’s claim to the property took precedence, not automatic

seniority of the Government’s lien. Additionally, a settlement agreement between

the parties would no doubt supplant a default rule and instead impose the terms of

the settlement agreement. Regardless, Defendants’ failure to disclose the agreement

to Plaintiff does not rise to the level of a plausible allegation of fraud.


                                     Page 10 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.151 Filed 03/22/21 Page 11 of 14




      Plaintiff also assumes that according to certain federal regulations, the

Government is forbidden from entering an agreement that subordinates its tax liens

on a property that was subject to a foreclosure sale that it did not have notice of.

However, the Government correctly notes that the regulation in question, 26 C.F.R.

§ 301.7425-3(b)(1), “only governs the timing of when the IRS can provide an

administrative consent pursuant to submission of a Form 14498,” not when it can

negotiate a dispute in federal court. (ECF No. 11, PageID.133). Therefore, Plaintiff

has not shown any plausible allegation of fraud.

      Lastly, Plaintiff’s allegations do not meet the “grave miscarriage of justice

standard.” “Independent actions must . . . be reserved for those cases of ‘injustices

which, in certain instances, are deemed sufficiently gross to demand a departure’

from rigid adherence to the doctrine of res judicata.” Hazel–Atlas Glass Co. v.

Hartford–Empire Co., 322 U.S. 238, 244 (1944). “It is not a remedy for inadvertence

or oversight by the losing party in the original action.” 11 CHARLES ALAN WRIGHT

& ARTHUR R. MILLER, INDEPENDENT ACTION FOR RELIEF, FEDERAL PRACTICE &

PROCEDURE § 2868 (3d ed.).

      For example, in United States v. Beggerly, the U.S. Supreme Court found a

“grave miscarriage of justice” when it was discovered that a judgment was based on

a forged document. 524 U.S. 38, 46-47 (1998). This case does not rise to such a level


                                   Page 11 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.152 Filed 03/22/21 Page 12 of 14




of severity. Instead, like the plaintiff in Giasson Aerospace Sci., Inc. v. RCO Eng'g

Inc., Plaintiff “seeks to circumvent Rule 60(b)’s one-year time limit and force

renegotiation of [an] old settlement reached between sophisticated, represented

parties, without any evidence of intentional misrepresentation.” 872 F.3d at 341-42.

Plaintiff’s FRCP 60(d)(1) claim fails.

   II.      Claim II: Fraud on the Court


         Fed. R. Civ. P. 60(d)(3) authorizes a court to “set aside a judgment for fraud

on the court.” To succeed on his claim, Plaintiff “must establish that the deceit . . .

actually subvert[ed] the judicial process by preventing the judicial machinery from

performing in the usual manner to impartially adjudge the case presented.”

Rodriguez v. Honigman Miller Schwartz & Cohn LLP, 465 F. App’x 504, 508 (6th

Cir. 2012) (internal citations and quotation marks omitted). “Fraud on the court is a

fraud that affects the integrity of the court, is perpetrated by or affects officers of the

court, or is an unconscionable plan designed to improperly influence the court, not

just affect a party to the case. Examples would include bribery of a judge or forgery

of key evidence.” 5 URSULA UNGARO, FRAUD               ON THE    COURT, BUSINESS      AND

COMMERCIAL LITIGATION IN FEDERAL COURTS § 55:44 (Robert L. Haig ed. 4th ed.).

The elements of fraud upon the court consists of conduct:




                                     Page 12 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.153 Filed 03/22/21 Page 13 of 14




      1. on the part of an officer of the court;
      2. that is directed to the "judicial machinery" itself;
      3. that is intentionally false, willfully blind to the truth, or is in reckless
      disregard for the truth;
      4. that is a positive averment or is concealment when one is under a
      duty to disclose; and,
      5. that deceives the court.
Demjanjuk v. Petrovsky, 10 F. 3d 338, 348 (6th Cir. 1993).

      Plaintiff’s "fraud on the court" claim is without merit. First, he only presents

conclusory allegations of misrepresentation and presents no evidence that

Defendants carried out deliberate fraud that would entitle him to relief from

judgment. Second, Plaintiff states that FRCP 41(a), the rule that allows a plaintiff to

voluntary dismiss a case by stipulation without a court order, imposed a duty on the

Government to disclose the settlement agreement to Plaintiff. Plaintiff points to no

case law to suggest that such a duty exists. However, assuming it does, such a duty

is irrelevant here. A fraud on the court claim requires just that — fraud directed

towards the court, not another party. Carter v. Anderson, 585 F.3d 1007, 1011 (6th

Cir. 2009). Therefore, Plaintiff has failed to plausibly allege this claim.


                                     CONCLUSION

      The Court’s power to grant relief from judgment under Fed. R. Civ. P. 60

(d)(1) & (3) is an extreme remedy that may only be used sparingly to remedy



                                     Page 13 of 14
Case 2:19-cv-13814-AJT-MJH ECF No. 14, PageID.154 Filed 03/22/21 Page 14 of 14




egregious offenses of justice. Plaintiff has failed to allege that Defendants’

settlement agreement and subsequent stipulated dismissal rose to the level of fraud

or a grave miscarriage of justice that warrants such a remedy. The Court therefore

dismisses Plaintiff’s case for failing to state his claims upon which the requested

relief can be granted.

      IT IS ORDERED that Defendant’s Motion to Dismiss [9] is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED with prejudice.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: March 22, 2021                 Senior United States District Judge




                                  Page 14 of 14
